     Case 2:17-cv-01919-JCM-BNW Document 145 Filed 01/16/20 Page 1 of 2



 1 MICHAEL F. BOHN, ESQ.
   Nevada Bar No.: 1641
 2 mbohn@bohnlawfirm.com
   NIKOLL NIKCI, ESQ.
 3 Nevada Bar No. 10699
   nnikci@bohnlawfirm.com
 4 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.
 5 2260 Corporate Cir, Suite 480
   Henderson, Nevada 89074
 6 (702) 642-3113/ (702) 642-9766 FAX
   Attorney for defendant Saticoy Bay LLC
 7 Series 3333 Hillingdon
 8
                                       UNITED STATES DISTRICT COURT
 9
                                           DISTRICT OF NEVADA
10
11    THE BANK OF NEW YORK MELLON FKA                     CASE NO.: 2:17-cv-01919-JCM-BNW
      THE BANK OF NEW YORK, AS TRUSTEE
12    FOR THE CERTIFICATEHOLDERS OF
      CWALT, INC., ALTERNATIVE LOAN
13    TRUST 2004-30CB, MORTGAGE                           STIPULATION AND ORDER TO
      PASSTHROUGH CERTIFICATES SERIES                     EXTEND TIME FOR SATICOY BAY LLC
14    2004-30CB,                                          SERIES 3333 TO FILE ITS REPLY IN
                                                          SUPPORT OF MOTION FOR LEAVE TO
15                   Plaintiff,                           FILE SUPPLEMENTAL AUTHORITY IN
                                                          SUPPORT OF MOTION FOR SUMMARY
16    vs.                                                 JUDGMENT AND OPPOSITION TO
                                                          PLAINTIFF’S MOTION FOR LEAVE TO
17    JOHN FERRARO; NORTH SHORES                          FILE SECOND AMENDED COMPLAINT
      OWNERS ASSOCIATION; RED ROCK                        [ECF 121 AND 122]
18    FINANCIAL SERVICES, LLC; and SATICOY                           (Fourth Request)
      BAY LLC SERIES 3333 HILLINGDON,
19
                     Defendants.
20
            Defendant Saticoy Bay LLC Series 3333 Hillingdon, defendant North Shores Owners Association,
21
     defendant Red Rock Financial Services, LLC, and plaintiff The Bank of New York Mellon fka the Bank
22
     of New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2004-30CB,
23
     Mortgage Passthrough Certificates Series 2004-30CB, by and through their respective counsel hereby
24
     agree and stipulate as follows:
25
            IT IS HEREBY AGREED AND STIPULATED, that the deadline for Defendant, Saticoy Bay
26
     LLC Series 3333 Hillingdon, to file its Reply in Support of its Motion for Leave to File Supplemental
27
     Authority in Support of Motion for Summary Judgment and Opposition to Plaintiff’s Motion for Leave
28

                                                      1
     Case 2:17-cv-01919-JCM-BNW Document 145 Filed 01/16/20 Page 2 of 2



 1 to File Second Amended Complaint due shall be extended to February 17, 2020. This is Saticoy Bay LLC
 2 Series 3333 Hillingdon’s Fourth Request for an extension. The reply is currently due on January 16, 2020
 3 (ECF 144).
 4         Defendant Saticoy Bay LLC Series 3333 Hillingdon and plaintiff Bank of New York Mellon are
 5 engaged in settlement negotiations that the parties believe will resolve this matter. The additional time
 6 will allow the settlement negotiations to move forward without unnecessarily expending judicial
 7 resources.
 8         This stipulation is made in good faith and not for purpose of delay.
 9         DATED this 16th day of January, 2020.
10 LAW OFFICES OF
   MICHAEL F. BOHN, ESQ., LTD.                                   AKERMAN LLP
11
   By: /s/ / Nikoll Nikci, Esq. /                                By: /s/ / Jamie Combs, Esq.. /
12      Michael F. Bohn, Esq.                                        Darren T. Brenner, Esq.
        Nikoll Nikci, Esq.                                           Jamie Combs, Esq.
13      2260 Corporate Cir, Suite 480                                1635 Village Center Circle, Suite 200
        Henderson, Nevada 89074                                       Las Vegas, Nevada 89144
14      Attorneys for Defendant                                      Attorneys for The Bank of New York
        Saticoy Bay LLC Series 3333 Hillingdon                       Mellon
15
   LECH JOHNSON SONG & GRUCHOW                                   FIDELITY NATIONAL LAW GROUP
16
17 By: /s/ / T. Chase Pittsenbarger, Esq. /                      By: /s/ / Christina H. Wang, Esq. /
        Sean L. Anderson, Esq.                                        Christina H. Wang, Esq.
18      T. Chase Pittsenbarger, Esq.                                  2450 St. Rose Parkway, Suite 100
        2525 Box Canyon Drive                                         Henderson, Nevada 89074
19      Las Vegas, Nevada 89128                                       Attorneys for The Bank of New York
        Attorneys for North Shores Owners Association                 Mellon
20
   KOCH & SCOW, LLC
21
   By: /s/ / Steven B. Scow, Esq.     /
22      David R. Koch, Esq.
        Steven B. Scow, Esq.
23      11500 S. Eastern Avenue, Ste. 210
        Henderson, Nevada 89052
24      Attorneys for Red Rock Financial Services, LLC
25                                                 ORDER
     IT IS SO ORDERED.
26
                 January
           DATED this     16, day
                      _______ 2020.
                                  of January, 2020.
27
                                                           __________________________________
28                                                         UNITED STATES
                                                           UNITED  STATES MAGISTRATE    JUDGE
                                                                           DISTRICT JUDGE

                                                       2
